Citation Nr: 0335476	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, and was discharged under honourable conditions.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board notes that the RO originally described the issue in 
this case as one of entitlement to service connection for 
PTSD.  It was, in this way, appealed to the Board.  Yet, the 
Nashville, Tennessee RO previously denied the claim for 
entitlement to service connection for PTSD in a November 1999 
rating decision.  The veteran did not appeal this decision.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a November 1999 rating decision.  Notice was given the 
veteran by letter dated in the same month.  He did not appeal 
this decision.

2.  The additional evidence received since the November 1999 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the veteran's request 
to reopen the previously denied claim of service connection 
PTSD was received prior to that date (in a September 2000 
statement proffered by the veteran's representative), those 
regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for PTSD.  No 
additional evidence is required to make a determination in 
this case and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In a November 1999 decision, the RO denied the veteran's 
claim seeking entitlement to service connection for PTSD.  In 
making this determination, the RO observed that while VA 
treatment records and the report of a VA examination 
indicated that he was diagnosed with PTSD, the stressors had 
not been verified.  The medical evidence reflected stressors 
relating to combat, but available service personnel records 
did not confirm the veteran's participation in combat.  The 
veteran himself declined to respond to requests for 
information giving specific information about his stressors 
so that they could be verified.

Hence, the RO concluded that the evidence then of record did 
not support a finding of PTSD that was the result of verified 
stressors related to active service.

The veteran did not appeal the November 1999 RO decision.  
The November 1999 RO decision thus became final.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in September 2000.

In the instant case, the Board finds that evidence submitted 
since the November 1999 decision provides a sufficient basis 
to reopen the previously denied claim.  This evidence 
includes additional VA medical records dated in September-
October 1998, lay statements proffered by the veteran's son 
in November 2001 and by the son's friend in December 2002, 
and statements submitted by the veteran identifying his 
stressors, submitted in July and September 2001, and in May 
2002.  The VA treatment records are nurses' notes and records 
of psychological assessment during the veteran's inpatient 
treatment that were not of record or considered in the 
November 1999 rating decision.  In addition, the new evidence 
includes a statement from Steven M. Silver, Ph.D., Director, 
PTSD Program, and VA Medical Center in Coatesville, PA, also 
not of record at the time of the November 1999 rating 
decision.  Both the psychological assessment notes and Dr. 
Silver's statement relate the veteran's PTSD to combat 
stressors the veteran experienced during his active service.  
These entries also reflect details of the veteran's service, 
such as his assertion that he served as an infantryman and 
truck driver, in addition to as an auto mechanic.  The lay 
statements describe observations of the veteran's continuing 
deteriorating condition, including his neglect of self, 
tendency to isolate, and tendency to drink, an activity he 
has identified as self-medicating.  The veteran's own 
statements give specific information about his stressors that 
now allow them to be verified.  In addition, the veteran 
identified a new stressor that has not been considered.  
Specifically, he identified a friend who he reported had died 
as a result of a grenade explosion near an enlisted man's 
club, and gave the time frame of the explosion as 
approximately a month prior to his incarceration.  He also 
reported that he was raped while incarcerated.  Service 
personnel records show that the veteran was incarcerated 
while on active duty from February through April 1970.  He 
was still in Vietnam and affiliated with H&S Company 
Maintenance Battalion, 1st FSR/FLC FMFPac during this time.  

The record now contains details about specific stressful 
events, and the veteran's averred duties during active 
service in Vietnam that will allow for verification.  In 
addition, the newly acquired medical evidence clearly finds a 
diagnosis of PTSD that is linked to experiences the veteran 
encountered during his active service in Vietnam.  Lay 
statements testify to the veteran's continuing 
symptomatology.  Hence, this evidence is significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.

Thus, the Board finds that evidence submitted since the 
November 1999 RO decision provides a basis to reopen this 
claim.

However, the evidentiary record lacks verification of the 
veteran's service in combat and, in the alternative, 
verification of the averred inservice stressors.  Moreover, 
the Board notes that the veteran has averred that he was 
raped while incarcerated.  As noted above, available service 
personnel records reflect that he was, in fact, incarcerated 
while in Vietnam.  However, the claim has not been developed 
as one involving personal assault (see M21-1, Part III, 
5.14(c)(5)).  

In addition, the record is bereft of current medical records 
of treatment the veteran reported receiving for his PTSD.

Finally, the Board notes that the RO has not obtained the 
veteran's entire service personnel file.  This must be 
obtained.

Hence, the Board finds that further development is required 
to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for PTSD.  However, as indicated above, the Board 
finds that remand to the agency of original jurisdiction for 
additional development is required as to this issue.  The 
issue of entitlement to service connection for PTSD, will be 
the subject of a later decision.


ORDER

The previously denied claim for entitlement to service 
connection for PTSD is reopened.  To that extent only, the 
claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for PTSD.  The Board has 
reviewed the records and finds that additional development is 
necessary before appellate action may be completed.

First, the record reflects that the veteran is receiving 
treatment for his PTSD from the Vineland Veteran's Center in 
Vineland, New Jersey, and from a Dr. Willis at the VAMC in 
Coatesville, Pennsylvania, and that he has been medically 
retired from employment.  These records must be obtained, and 
the veteran's diagnosis must be clarified.

Second, the veteran has offered statements concerning his 
averred stressors, including the death of a friend, details 
about his participation in combat, and that he was raped 
while incarcerated.  In addition, available service personnel 
records reflect that the veteran was incarcerated for 
approximately 2 and 1/2 months while on active service in 
Vietnam.  The RO has not obtained the veteran's entire 
service personnel record, nor has it had an opportunity to 
verify these additional inservice details.  Furthermore, the 
RO has not had an opportunity to fully develop this claim in 
accordance with M21-1, Part III, 5.14(c)(5).  This must be 
done.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Sec'y of VA.  The Federal Circuit found 
that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed PTSD.  The RO should procure 
duly executed authorization for the 
release of private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
PTSD.  The RO should request inpatient 
and outpatient records, to include any 
and all mental hygiene records, including 
any and all copies of group and 
individual therapy.  In particular, the 
RO should request any and all treatment 
records not already of record from the 
VAMCs in Vineland and Newark, New Jersey, 
and Coatesville, Pennsylvania.  In 
addition, the RO should obtain any and 
all treatment records from the Vineland 
Veterans Center and Newcome Hospital in 
Vineland, New Jersey.

4.  The RO should send the veteran a 
letter asking him to identify the office 
and address of Kimble Glass Company, or 
any other employer from which he is 
medically retired, and to give 
authorization for the release of private 
medical and employment records.  

5.  The RO should then request from 
Kimball Glass Company, or other employer 
as the veteran identifies, the medical 
and employment records upon which it was 
determined that the veteran be medically 
retired.

6.  The RO should obtain any additional 
service medical records, including any 
and all medical records and mental 
hygiene records.  In addition, the RO 
should make specific attempts to obtain 
the veteran's entire service personnel 
record, including any and all evaluation 
reports, proceedings of disciplinary 
actions, and prison records.  The RO is 
further requested to make a specific 
attempt to obtain any and all hospital 
records-including any and all mental 
hygiene records-of treatment accorded 
the veteran
?	while incarcerated at the III MAF 
Brigg associated with H&S Company 
Maintenance Battalion, 1st FSR/FLC 
FMFPac from February to April 
1970
?	stationed at Marine Corps Base, 
Camp Lejeune, from April 1969 to 
August 1969
?	stationed at Marine Corps Base, 
Camp Pendleton, from September 
1969 to November 1969, and in 
January 1971.

7.  If the service medical or personnel 
records, medical records, mental hygiene 
records, or hospital records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

8.  The RO should send the veteran a 
development letter asking him to give as 
comprehensive a statement as possible 
regarding the stressors he experienced 
during his active duty service.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.

9.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or his 
behavior, overall, during this time.  In 
addition, please explain that he may also 
obtain statements from individuals 
including friends or family members to 
whom he may have confided these events or 
who may have witnessed changes in his 
behavior either during his active service 
or immediately following his discharge 
from active service.

10.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should make every attempt to 
verify the veteran's averred inservice 
stressors, including appropriate 
development for instances of personal 
assault.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
5.14(c)(5).  The stressors the RO should 
seek to verify include, but are not 
limited to the following:
?	The veteran's participation in or 
exposure to combat as an 
infantryman, automechanic, or truck 
driver when assigned to
o	H&S Company Maintenance 
Battalion, 1st FSR/FLC FMFPac, 
from November 1969 to October 
1970
o	Truck Company, H&S Battalion 
(Rein), 1st FSR/FIC, from 
October 1970 to January 1971
?	The death of his friend, [redacted] 
(spelling unverified), and injury of 
others at an enlisted club when a 
grenade was detonated during 
approximately December 1969 to 
February 1970
?	His assault and rape during 
incarceration at the III MAF Brig 
associated with H&S Company 
Maintenance Battalion, 1st FSR/FLC 
FMFPac, during the approximate time 
period from February to March 1970

In addition, the RO should obtain any and 
all unit reports, morning reports, 
lessons learned and operating reports for 
the H&S Company Maintenance Battalion, 
1st FSR/FLC FMFPac for the following time 
periods:
?	January to March 1970
?	April through June 1970
?	July through September 1970
?	October through December 1970

And for Truck Company, H&S Battalion 
(Rein), 1st FSR/FIC for the time periods:
?	October through December 1970
?	January through March 1971

The RO should complete any and all 
follow-up actions necessary as directed 
by the NPRC or the service department.

11.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
manifested neuropsychiatric disability, 
to include PTSD.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disorder, to 
include PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric symptoms, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities identified.
1.	In particular, the examiners 
are requested to provide an 
opinion as to whether it is at 
least as likely as not that any 
diagnosed PTSD is the result of 
stressors the veteran underwent 
during his active service.
2.	The examiner is requested to 
clearly record and make part of 
the report any and all 
stressors the veteran 
identifies, and to identify 
which, if any, are the cause of 
his PTSD.

12.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



